On May 12, 2014, the Defendant was sentenced for Count I: Driving Under the Influence of Alcohol or Drugs-4 Offense, a felony, in violation of Section 61-8-*78401(1)(a)[4th+], MCA to 13 months in the Department of Corrections with the recommendation that Defendant enter into and complete the WATCh Program. Upon completion of the program, the remainder of the 13 months is suspended. The 13-month sentence is followed by Four (4) years in the Department of Corrections with Four (4) years suspended. Defendant shall receive credit for time served of 59 days; and wear an alcohol monitoring devise for 6 months following his release from custody. For Count 11: Driving While License Suspended or Revoked, a misdemeanor, in violation of Section 61-5-212(1)(i), MCA, to 6 months in Missoula County Detention Center with 182 days suspended; Defendant shall receive credit for time served of 59 days; to run concurrent with the sentence imposed on Count I; and other terms and conditions given in the Judgment on May 12, 2014.
DATED this 8th day of September, 2014.
On August 7,2014, the Defendants Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by Vision Net from RYO Correctional Facility in Galen, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.